                  Case 1:20-po-00850 Document 1 Filed on 02/21/20 in TXSD Page 1 of 1
AO91 (Rev. 12/03) Criminal Complaint                                                          AUSA

                                 UNITED STATES DISTRICT COURT

                                            Southern District Of Texas Brownsville Division

UNITED STATES OF AMERICA                                                    CRIMINAL COMPLAINT
            vs.
                                                                             Case Number: 1:20-po-850
Abraham LOEWEN-Thiessen
A213 565 537 Mexico




           I, the undersigned complainant state that the following is true and correct to the best of my

knowledge and belief. On or about        February 20, 2020        in                 Cameron                   County, in

the                                         Southern District Of Texas                                            defendant(s)
being then and there an alien, did, willfully, knowingly and unlawfully enter the United States at a time or place other than
designated by an Immigration Officer,




in violation of Title              8                United States Code, Section(s)                           1325(a)(1)

I further state that I am a(n)                 Border Patrol Agent                     and that this complaint is based on the
following facts:
The defendant was apprehended in Brownsville, Texas on February 20, 2020. The defendant is a citizen of Mexico who entered
the United States illegally by rafting across the Rio Grande River near Brownsville, Texas on February 20, 2020 thus avoiding
immigration inspection.

Defendant had $220 Mexican pesos in their possession at time of arrest.

I DECLARE UNDER PENALTY OF PERJURY THAT THE STATEMENTS IN THIS COMPLAINT ARE TRUE AND
CORRECT.



Continued on the attached sheet and made a part of this complaint:                 Yes             No


                                                                              /S/ Villarreal Iii, Ernesto Border Patrol Agent
                                                                              Signature of Complainant

                                                                              Villarreal Iii, Ernesto       Border Patrol Agent
Sworn to before me and signed in my presence,                                 Printed Name of Complainant



February 21, 2020                                                      at     Brownsville, Texas
Date                                                                          City/State


Ignacio Torteya III                    U.S. Magistrate Judge
Name of Judge                                Title of Judge                   Signature of Judge
